Exhibit 10.1
 
EXECUTION COPY
 
DUPUYTREN’S DISEASE LICENSE AGREEMENT


This DUPUYTREN’S DISEASE LICENSE AGREEMENT (the “Agreement”), effective as of
November 21, 2006 (the “Effective Date”), is entered into by and between
BioSpecifics Technologies Corp., a corporation organized and existing under the
laws of Delaware (“BTC”), and the Research Foundation of the State University of
New York for and on behalf of Stony Brook University, a nonprofit, educational
corporation organized and existing under the laws of New York (the “Research
Foundation”). BTC and the Research Foundation shall sometimes be referred to
herein individually as a “Party” and collectively as “Parties.”


RECITALS


WHEREAS, <OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION>


WHEREAS, <OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION>


WHEREAS, <OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION>


WHEREAS, <OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION>


WHEREAS, <OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION>


WHEREAS, <OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION>


WHEREAS, <OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION>


WHEREAS, <OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION>


WHEREAS, <OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION>


WHEREAS, <OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION>


WHEREAS, the Research Foundation now wishes to license the Licensed Know-How to
BTC, and BTC wishes to license the Licensed Know-How from the Research
 

--------------------------------------------------------------------------------


 
Foundation, on the terms and conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth below, the Parties agree as follows:
 
ARTICLE I.
DEFINITIONS


For the purposes of this Agreement, the following capitalized words and phrases,
whether used in the singular or plural, shall have the following meanings:


1.1        “Affiliate” means any corporation or other business entity controlled
by, controlling, or under common control with another entity, with “control”
meaning direct or indirect beneficial ownership of more than 50% (or such lesser
percent provided that ownership is accompanied by the power to direct the
management or policies of the entity) of (a) the voting stock in the case of a
corporation, or (b) the profits interest or decision-making authority in the
case of an unincorporated business entity.
 
1.2      “Auxilium” means Auxilium Pharmaceuticals, Inc., a corporation
organized and existing under the laws of Delaware.
 
1.3    “Auxilium License Agreement” means the agreement dated as of June 3, 2004
by and between BTC and Auxilium, as amended on May 6, 2005 and as may be
subsequently amended from time to time, by which BTC granted to Auxilium certain
licenses, as defined therein.
 
1.4      “BTC Patents” has the meaning set forth above in the recitals.
 
1.5      “Combination Product” means any product containing both an agent or
ingredient which constitutes a Licensed Product and one or more other active
agents or ingredients which do not constitute Licensed Products.
 
1.6      “Development Program” means the clinical studies previously performed
by B&H with injectable collagenase pertaining to Dupuytren’s disease, as
described more fully in Article II hereof.
 
1.7      “EMEA” means the European Medicines Evaluation Agency, which
coordinates the scientific review of human pharmaceutical products under the
centralized licensing procedure of the European Community, and includes any
successor agency.
 
1.8      “Enzyme” means an enzyme constituted of collagenase obtained by
fermentation of Clostridium histolyticum, purified by chromatography,
lyophilized and substantially free from other proteinases, and any variants or
derivatives thereof.
 
1.9      “European Union“ or “EU” means the countries of the European Union (or
its successor) as constituted on the Effective Date and future members of the
European Union upon their admission for full membership with commercial rights
and privileges.
 
2

--------------------------------------------------------------------------------


 
1.10     “FDA” has the meaning set forth above in the recitals.
 
1.11     “Field” means the prevention or treatment of Dupuytren’s disease.
 
1.12     “First Commercial Sale” means (a) the date of first sale following FDA
or other regulatory approval of the NDA, MAA (as defined below) or equivalent
marketing license application filed for a Licensed Product in any country, or
(b) if regulatory approval is not required the first commercial sale of a
Licensed Product in either case, to an independent party not an Affiliate,
Sublicensee or subagent of the seller.
 
1.13     “Information” means (a) techniques, technology, practices, methods,
procedures, inventions, discoveries, knowledge, know-how, trade secrets, skill,
experience, gene or protein sequences, technical data, test data, analytical and
quality control data, formulas or software programs, and (b) all compounds,
compositions of matter, cells, cell lines, assays, and all other biological or
chemical materials and samples.
 
1.14     “Joint Inventions” means any inventions in the Field, whether
patentable or not, which are jointly conceived, discovered, developed or
otherwise made, during the Development Program by at least one BTC employee or
person contractually required to assign or license the intellectual property
rights covering such inventions to BTC and at least one Stony Brook employee or
person contractually required by virtue of New York state law to assign or
license the intellectual property rights covering such inventions to the
Research Foundation.
 
1.15     “Licensed Know-How” means (i) any proprietary Information or materials
related to the manufacture, preparation, formulation, use or development of the
Enzyme, the Licensed Products or injectable collagenase pertaining to
Dupuytren’s disease and shall include formulations, processes, techniques,
formulas, biological, chemical, assay control and manufacturing, technical,
pre-clinical, clinical or other data, methods, know-how, and trade secrets; (ii)
all Information, not generally known, which is owned by the Research Foundation
or is rightfully held with right to sublicense as of the Effective Date, or
which was developed, discovered, conceived, reduced to practice, or acquired by
the Research Foundation or by B&H and assigned by B&H to the Research Foundation
as a result of the Development Program and which (a) relates to the Licensed
Products or (b) relates to the methods, processes or techniques for the
manufacture or use of the Licensed Products or (c) relates to injectable
collagenase pertaining to Dupuytren’s disease and (iii) any Joint Inventions.
 
1.16     “Licensed Products” means pharmaceutical products containing Enzyme as
an active ingredient and any reformulation, improvement, enhancement,
combination, refinement, or modification thereof, which are made, used and sold
in the Field; provided however, the Licensed Products shall specifically exclude
dermal formulations labeled for topical administration.
 
1.17     “MAA” means a Marketing Authorization Application filed with the EMEA.
 
3

--------------------------------------------------------------------------------


 
1.18     “NDA” means a New Drug Application, Biologics License Application or a
Product License Application filed with the FDA.
 
1.19     “Net Sales” means


(a)  with respect to sales of Licensed Products by BTC or its Affiliates, the
gross sales price actually received less the following items to the extent they
are paid and included in the invoice price:
 

(i)
customary trade discounts actually allowed;

(ii)
packing, freight, and insurance costs;

(iii)
sales, use, value-added and excise taxes;

(iv)
import, export and customs duties and taxes;

(v)
credit for returns, allowances or trades actually allowed; and

(vi)
government mandated rebates, if any; and

 
(b)  with respect to sales of Licensed Products by a Sublicensee (as defined
below), the net sales price as required to be reported to BTC by the Sublicensee
pursuant to the written sublicense agreement between them.


Sales by BTC, its Affiliates and Sublicensees to resellers or others for further
formulation, processing, repackaging or relabeling shall be excluded, and only
the subsequent resale to independent customers shall be deemed Net Sales.


In the case of Combination Products for which the agent or ingredient
constituting a Licensed Product and each of the other active agents or
ingredients not constituting a Licensed Product have established market prices
when sold separately, Net Sales shall be determined by multiplying the Net Sales
for each such Combination Product by a fraction, the numerator of which shall be
the established market price for the Licensed Products contained in the
Combination Product and the denominator of which shall be the sum of the
established market prices for the Licensed Products plus the other active agents
or ingredients contained in the Combination Product. When separate market prices
are not established, then the Parties shall negotiate in good faith to determine
a fair and equitable method of calculating Net Sales for the Combination Product
in question, taking into account factors such as relative cost and relative
therapeutic or diagnostic contribution.


1.20     “Orphan Drug Designation” means the special designation of Licensed
Product(s) by FDA’s Orphan Product Division which provides the Licensed
Product(s) with the opportunity to obtain additional market exclusivity from the
date the drug receives FDA approval and also possible tax and regulatory
approval benefits. The term “Orphan Drug Designation” shall include any foreign
counterparts of the foregoing.
 
1.21     “Sublicensee” means Auxilium or any person or entity who receives in
the future a sublicense from BTC pursuant to Article III hereof.
 
4

--------------------------------------------------------------------------------


 
1.22     “Territory” means all countries of the world.
 
ARTICLE II.
DEVELOPMENT PROGRAM


2.1       Development Program. Pursuant to the Royalty Agreement and certain
other prior agreements, which are being terminated contemporaneously herewith, B
& H, individually or collectively together with other Stony Brook employees,
performed certain pre-clinical, clinical, regulatory, process development and
manufacturing work related to injectable collagenase pertaining to Dupuytren’s
disease.
 
2.2       FDA Letters. The Research Foundation consents to, and otherwise
ratifies, the action previously taken by B&H pursuant to the Royalty Agreement
in executing and delivering the FDA Letters.
 
ARTICLE III.
LICENSE GRANT


3.1      License Grant. The Research Foundation hereby grants to BTC and its
Affiliates a worldwide exclusive license for the Licensed Know-How in the Field.
The Research Foundation further grants to BTC and its Affiliates a worldwide
exclusive license to use the Licensed Know-How to make, use and sell in any
manner Licensed Products in the Field, except to the extent that BTC, its
Affiliates or Sublicensees enters into a material transfer agreement, clinical
trial agreement or any similar agreement that allows the Research Foundation to
do research or clinical development.
 
3.2       Sublicenses. 
 
(a)  BTC shall be entitled to grant sublicenses of its rights hereunder,
provided that any Net Sales of Licensed Products by a BTC Sublicensee shall be
deemed to be Net Sales of BTC for purposes of royalty payments due hereunder,
and BTC shall remain obligated to pay all royalties due with respect to Licensed
Products sold by any Sublicensee. If BTC shall grant any sublicenses in addition
to the Auxilium License Agreement under this Agreement, then it shall obtain the
written commitment of such additional Sublicensees to abide by all applicable
terms and conditions of this Agreement and BTC shall remain fully responsible to
the Research Foundation for the performance of all such terms by such additional
Sublicensees. Upon the termination of this Agreement, each additional
Sublicensee shall have the option to convert its sublicense to a direct license
with the Research Foundation on the same terms as in the sublicense agreement.
 
(b)  The Research Foundation hereby acknowledges and consents to the sublicense
that BTC has previously granted to Auxilium pursuant to the Auxilium License
Agreement in respect of the Licensed Products.
 
5

--------------------------------------------------------------------------------


 
3.3       Subagents. It is agreed that BTC has the right to take the following
actions, none of which shall constitute a sublicense hereunder and none of which
shall be subject to Section 3.2 herein:
 
(a)  appointing an agent or distributor to market, sell or otherwise dispose of
Licensed Products; and
 
(b)  subcontracting the development, manufacture or packaging of Licensed
Products.
 
3.4       Term. The term of said license will continue in effect for as long as
the Licensed Products are sold.
 
3.5       <OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION>
 
ARTICLE IV.
ROYALTIES


4.1       Royalties. Commencing with the First Commercial Sale, BTC will pay
running royalties on Net Sales of Licensed Products by BTC and its Affiliates
and Sublicensees on a country-by-country basis. <OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION>
 
4.2      Royalty Period. The royalty obligations of BTC shall commence upon the
date of the First Commercial Sale and continue for the longer of (i) the last to
expire valid claim of a patent covering the Licensed Product, (ii) the
expiration of the regulatory exclusivity period conveyed by Orphan Drug
Designation with respect to the Licensed Product or (iii) June 3, 2016.
 
4.3       Currency; Conversion; Taxes. Royalty payments shall be paid in U.S.
Dollars at the address of the Research Foundation set forth in Section 10.6
below, or such other place as the Research Foundation may reasonably designate
in writing, consistent with applicable laws and regulations. Any taxes which BTC
or its Affiliates or Sublicensees shall be required by law to withhold or pay
upon remittance of the royalty payments shall be deducted from the royalty
payable to the Research Foundation and paid on its behalf as required. BTC shall
furnish the original of any official receipts for such taxes. If any currency
conversion shall be required in connection with the payment of royalties
hereunder, such conversion shall be made by using the average of the daily
exchange rates for such currency quoted by the Wall Street Journal’s (New York
edition) foreign exchange desk for each of the last three (3) banking days of
each calendar quarter, or, in the case of sales by Sublicensees, using the
exchange rates provided for in the written agreements between BTC and such
Sublicensees.
 
4.4       Currency Transfer Restrictions. If in any country in the Territory the
payment or transfer of royalties on Net Sales in such country is prohibited by
law or regulation, BTC shall notify the Research Foundation of the conditions
preventing such
 
6

--------------------------------------------------------------------------------


 
transfer, and shall deposit the blocked payments in local currency in a
recognized banking institution in the relevant country for the credit of the
Research Foundation.
 
4.5       Payments by Others. With respect to any sales of Licensed Products by
BTC, its Affiliates or Sublicensees, BTC shall have the right to cause any
Affiliate, Sublicensee or other designee to make direct payment to the Research
Foundation of the royalties otherwise due for such sales. The Research
Foundation shall accept such payments and the amount of royalties to be paid by
BTC shall be reduced by the amount of such payments actually received by the
Research Foundation.
 
ARTICLE V.
REPORTS, PAYMENTS AND ACCOUNTING


5.1       Royalty Reports and Payments. BTC agrees to make written reports and
royalty payments to the Research Foundation within 90 days after the close of
each calendar quarter during the term of this Agreement, beginning with the
quarter in which the First Commercial Sale occurs. These reports shall show for
the calendar quarter in question all Net Sales of Licensed Products and the
royalty due thereon, together with the same information for Licensed Products
sold by Affiliates and Sublicensees (if applicable). With respect to sales of
Licensed Products by Sublicensees, reports need only include information
reflected in the reports required by Section 5.4 below which are actually
received during the calendar quarter in question. Concurrently with the making
of each report, BTC shall remit any royalty payment due for the period covered
by the report. BTC will make a good faith attempt, using commercially reasonable
biotech industry practices, to differentiate between Net Sales of Licensed
Products and sales of similar products outside of the Field in calculating the
amount of the royalty due hereunder to the Research Foundation. Absent manifest
error, BTC’s good faith differentiation shall be binding and conclusive on the
Parties.


5.2       Termination Report. Within ninety (90) days after the date on which
BTC and its Affiliates and Sublicensees last sell any Licensed Products, BTC
shall make a final termination report containing the same quarterly information
required above.


5.3       Accounting. BTC agrees to keep written or digitally stored records for
a period of three (3) years from the end of each reporting period in sufficient
detail to enable the royalties payable to be determined, and further agrees to
permit its books and records to be examined during normal business hours by an
independent accounting firm, selected by the Research Foundation and reasonably
satisfactory to BTC, from time-to-time on reasonable notice, but not more often
than once per year. Such examination must be made confidentially and the
auditing firm shall be required to enter into reasonable confidentiality
agreements. The expense of such examination shall be borne by the Research
Foundation except that in the event the results of the audit reveal a
discrepancy in the Research Foundation’s favor of 10% or more, then reasonable
out-of-pocket audit fees shall be paid by BTC. Any discrepancy will be promptly
corrected by a payment or refund, as appropriate.
 
7

--------------------------------------------------------------------------------


 
5.4      Third Party Reports. BTC agrees to require, as a term of any sublicense
agreement, that the Sublicensee shall render written reports to BTC of Net Sales
of Licensed Products no less frequently than twice per year and in sufficient
detail to enable the royalties payable by BTC hereunder to be determined (“Third
Party Reports”). BTC shall also require Sublicensees to keep records concerning
Net Sales for a period of at least three (3) years, and to permit reasonable
examination of such records by an independent accounting firm selected by BTC.
Notwithstanding the foregoing, nothing in this Agreement shall be construed as
enlarging, or requiring BTC to modify, Auxilium’s, its Affiliate’s or its
Sublicensee’s existing reporting and record keeping obligations pursuant to the
Auxilium License Agreement.
 
5.5       Confidentiality of Reports. The Research Foundation agrees that the
information set forth in (a) the reports required by Sections 5.1 and 5.2, (b)
the records subject to examination under Section 5.3, and (c) all Third Party
Reports, shall be maintained in confidence by the Research Foundation and any
independent accounting firm selected under Section 5.3, shall not be used for
any purpose other than verification of the performance by BTC of its obligations
hereunder, and shall not be disclosed by the Research Foundation or such
accounting firm to any other person.
 
ARTICLE VI.
WARRANTIES; DISCLAIMED WARRANTIES; INDEMNIFICATION
 
6.1       Title; Authority. The Research Foundation represents and warrants that
B&H, by virtue of New York state law, have assigned to the Research Foundation
all of the rights pertaining to the Licensed Know-How licensed to BTC hereunder
and that therefore the Research Foundation has the full unrestricted legal right
to enter into this Agreement and to grant the licenses granted hereunder.
 
6.2      No Other Licenses Granted. The Research Foundation represents and
warrants that it has not granted any license pertaining to the Licensed Know-How
to any party other than to BTC pursuant to this Agreement. In addition, after
reasonable investigation, the Research Foundation to the best of its knowledge
is not aware that B&H have granted any license pertaining to the Licensed
Know-How to any other party.
 
6.3       No Known Infringement. As of the Effective Date, the Research
Foundation has not received any notice of infringement of or conflict with any
patent, trade secret, copyright, trademark or other intellectual property right
of any other person with respect to the Licensed Know-How.
 
6.4       No Warranty of Non-Infringement. Nothing in this Agreement shall be
construed as a warranty or representation that any Licensed Products made, used
or sold pursuant to any license granted hereunder is or will be free from
infringement of patents, copyrights, trademarks, trade secrets or other
intellectual property rights of third parties.
 
6.5       Indemnification by Research Foundation. Notwithstanding the absence of
any warranty of non-infringement, the Research Foundation shall, during the term
of this Agreement and thereafter, indemnify and hold harmless BTC, its
Affiliates, Sublicensees
 
8

--------------------------------------------------------------------------------


 
and its and their directors, officers, agents and employees, from any losses,
damages, expenses and liabilities of any kind (including legal expenses and
reasonable attorneys’ fees and costs ) resulting from the Research Foundation’s
gross negligence or willful misconduct in connection with:
 
(a)  the action or inaction of the Research Foundation, its Affiliates or B&H;
or
 
(b)  any breach of this Agreement by the Research Foundation or its Affiliates.
 
6.6      Indemnification by BTC. BTC shall, during the term of this Agreement
and thereafter, indemnify and hold harmless the Research Foundation and its
Affiliates and its and their directors, officers, agents and employees, from any
losses, damages, expenses, and liability of any kind whatsoever (including legal
expenses and reasonable attorneys’ fees and costs) resulting from BTC’s (and its
Affiliates’ and Sublicensees’) gross negligence or willful misconduct in
connection with the manufacture, use, testing, sale or advertisement of Licensed
Products; provided, however, that in no case will the foregoing indemnity
obligation apply to the extent that such claim, proceeding, loss, expense, or
liability is the result of:
 
(a)  any action or inaction of the Research Foundation or its Affiliates, or its
or their agents; or
 
(b)  any alleged or actual infringement by the Licensed Know-How of any patents,
copyrights, trademarks, trade secrets or other intellectual property rights of
third parties; or
 
(c)  any breach of this Agreement by the Research Foundation.
 
ARTICLE VII.
TERM AND TERMINATION


7.1       Term. Unless earlier terminated in accordance with this Article VII,
this Agreement and the licenses granted hereunder shall continue in effect until
the termination of BTC’s royalty obligations. Thereafter, all licenses granted
shall become fully paid-up, irrevocable exclusive licenses.
 
7.2       Termination by the Research Foundation for Default. The Research
Foundation may terminate this Agreement if BTC commits any material default of
any of BTC’s material obligations, by notice to BTC specifying in reasonable
detail the nature of the default, provided that such default has not been
remedied within 90 days of such notice.
 
7.3       Termination by BTC. BTC may terminate this Agreement (a) on 30 days’
notice to the Research Foundation if BTC elects to cease utilizing all license
rights granted hereunder; (b) if the Research Foundation or any of its
Affiliates is in material default of any of the Research Foundation’s material
obligations or covenants, which
 
9

--------------------------------------------------------------------------------


 
default has not been remedied within 90 days’ of notice to the Research
Foundation specifying in reasonable detail the nature of the default.
 
7.4       Termination for Bankruptcy. If voluntary or involuntary proceedings in
bankruptcy by or against the Research Foundation are instituted under any
insolvency law, or a receiver or custodian is appointed for the Research
Foundation, or proceedings are instituted by or against the Research Foundation
for corporate reorganization or dissolution, which proceedings shall not have
been dismissed within 60 days after the date of filing, or if the Research
Foundation makes an assignment for the benefit of creditors, or substantially
all of the assets of the Research Foundation are seized or attached and not
released within 60 days thereafter, BTC may immediately terminate this Agreement
by notice to the Research Foundation. However, in the event that BTC elects not
to terminate the Agreement, the Parties intend that the rights and licenses
granted under this Agreement shall be deemed to be, for purposes of Section
365(n) of the U.S. Bankruptcy Code (or any equivalent provision of applicable
foreign law), licenses or rights to “intellectual property” as defined under
Section 101(52) of the U.S. Bankruptcy Code. BTC, as a licensee of such rights
under this Agreement, shall retain and may fully exercise all of its rights and
elections under the U.S. Bankruptcy Code, subject to performance by the Research
Foundation or its successor of its preexisting obligations under this Agreement.
 
7.5       Rights and Obligations Upon Termination. Following termination of this
Agreement for any reason, nothing herein shall be construed to release either
Party from any obligation that arose prior to the date of such termination.
After termination, BTC and its Affiliates and Sublicensees may complete Licensed
Products in the process of manufacture at the date of termination and sell them
along with any other Licensed Products in inventory, provided that BTC shall pay
royalties as required by Article IV and shall submit the reports required by
Article V for such Licensed Products.
 
7.6       Return of Confidential Information. Upon termination of this
Agreement, BTC shall return or destroy all Licensed Know-How that is written, to
the Research Foundation, provided that BTC may retain one copy of all written
materials for legal and archival purposes only.
 
ARTICLE VIII.
CONFIDENTIALITY, DISCLOSURE, AND PUBLICATIONS


8.1        Confidentiality.
 
(a)  During the term of this Agreement and for a period of five (5) years
following its expiration or termination, each Party shall maintain in confidence
all Information disclosed by the other Party which is marked or identified as
confidential or which the receiving Party has reason to know is confidential or
proprietary (referred to herein as “Confidential Information“), and shall not
disclose Confidential Information to anyone except those Affiliates,
Sublicensees, employees, subagents, consultants, or subcontractors having a
“need to know” in order to carry out the receiving Party‘s activities as
contemplated by this Agreement. Each receiving Party shall obtain written
 
10

--------------------------------------------------------------------------------


 
agreements from its Affiliates, Sublicensees, employees, subagents, consultants
or subcontractors, prior to disclosure to them of Confidential Information,
obligating them to hold in confidence and not use any Confidential Information
except as permitted by this Agreement. Notwithstanding the foregoing sentence,
if employees or consultants of a receiving Party have previously signed general
confidentiality agreements in favor the receiving Party as employer, and if
those agreements bind the employees or consultants to protect Information
disclosed hereunder to at least the same extent required by this Section , then
it shall be sufficient for the employing Party to (i) notify the employees or
consultants of the fact that Information disclosed hereunder is governed by such
confidentiality agreements and (ii) identify to such employees or consultants
the specific Information so governed. Each Party shall use the same degree of
effort used to protect its own most valuable proprietary Information from
unauthorized use or disclosure, and shall be responsible for ensuring compliance
with these obligations by its Affiliates, Sublicensees, employees, subagents,
consultants and subcontractors. Each Party shall promptly notify the other upon
discovery of any unauthorized use or disclosure of the other’s Confidential
Information.
 
(b)  The receiving Party shall not use Confidential Information for any purpose,
including for the development of products in the Field, except as specifically
permitted by this Agreement.
 
8.2       Exceptions. The obligation of confidentiality and non-use in this
Article shall not apply to the extent that:
 
(a)  either Party (the “Recipient”) is required to disclose Confidential
Information by law, order or regulation of a governmental agency or a court of
competent jurisdiction, or
 
(b)  the Recipient can demonstrate that (i) the disclosed Information was, at
the time of disclosure to the Recipient, already in the public domain or which,
after disclosure, becomes part of the public domain other than as a result of
action of the Recipient, its Affiliates, Sublicensees, employees, subagents,
consultants or subcontractors in violation hereof; (ii) the Recipient can
demonstrate that the disclosed Information was rightfully known or independently
developed by the Recipient or its Affiliates prior to the date of disclosure to
the Recipient, or (iii) the disclosed Information was received by the Recipient
or its Affiliates on an unrestricted basis from a source unrelated to any Party
to this Agreement and not under a duty of confidentiality to the other Party or
 
(c)  the disclosure is made to the FDA, EMEA or other regulatory agency as part
of a product approval process.
 
8.3       Legally Compelled Information. In the event that either Party becomes
legally compelled to disclose any Confidential Information belonging to the
other Party, it shall notify the other Party prior to disclosure so that the
other Party can seek a protective order or other appropriate remedy.
 
11

--------------------------------------------------------------------------------


 
8.4       Publications. Prior to public disclosure of or submission for
publication of an abstract, manuscript or oral presentation describing the
results of any aspect of the Development Program or other scientific activity
between BTC and the Research Foundation, the Party disclosing or submitting such
abstract, manuscript or oral presentation (“Disclosing Party”) shall send the
other Party (“Responding Party”) by a recognized delivery service for next day
delivery a copy of the abstract, manuscript or oral presentation materials to be
submitted. The Responding Party shall have 30 days, in the case of an abstract
or oral presentation materials, or 60 days, in the case of a manuscript, from
the date of receipt of the abstract, manuscript or oral presentation materials.
If the Responding Party believes the subject matter of such abstract, manuscript
or oral presentation contains Confidential Information or a patentable invention
of significant commercial value to the Responding Party, then prior to the
expiration of the relevant period, the Responding Party shall notify the
Disclosing Party in writing of its determination and the basis for its
conclusion. Upon receipt of such notice, the Disclosing Party shall delay public
disclosure of or submission of abstract, manuscript or oral presentation for an
additional period of 60 days to permit preparation and filing of a patent
application on the disclosed subject matter. No publication or presentation
shall be made by the Disclosing Party unless and until the Responding Party’s
comments have been addressed and any information determined by the Responding
Party to be Confidential Information of the Responding Party has been removed.
Determination of authorship for any paper or inventorship for any patent shall
be in accordance with accepted scientific practice or patent law, as
appropriate. Should any questions of authorship or inventorship arise, they will
be determined by good faith consultation between the senior management of the
respective Parties.
 
ARTICLE IX.
DISPUTE RESOLUTION; ARBITRATION


9.1      Exclusive Remedy. The Parties agree that the terms of this Article
shall be the exclusive means of resolving any dispute, controversy or claim (a
“Dispute”) arising out of or relating to this Agreement, except that either
Party may seek injunctive relief or other provisional remedies from a court of
competent jurisdiction if necessary to protect such Party’s name, intellectual
property rights, or to prevent irreparable harm.
 
9.2       Good Faith Negotiations. In the event of any Dispute arising out of or
relating to or in connection with any provision of the Agreement, or the rights
or obligations hereunder, the Parties shall try to settle their differences
amicably between themselves. Either Party may initiate such informal dispute
resolution by sending written notice of the dispute to the other Party, and
within ten (10) business days after such notice appropriate representatives of
the Parties shall meet for attempted resolutions by good faith negotiations. If
such representatives are unable to resolve such disputed matters, they shall be
referred to the senior management of the respective Parties, for discussion and
resolution. If they are unable to resolve the dispute within thirty (30) days
(or such longer period of time as the Parties may agree to in writing) of
initiating such negotiations, then the Parties must resort to binding
arbitration, as set forth in Section 9.3 below.
 
12

--------------------------------------------------------------------------------


 
9.3       Binding Arbitration. Any Dispute not so resolved shall be submitted,
by a written notice of request to arbitrate given by either Party, to final and
binding arbitration under the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”) then in force except as modified in accordance
with the provisions of this Section. The arbitration proceedings shall be held
in the City of New York in New York State.
 
9.4       Arbitrators. The arbitral tribunal shall be composed of three
arbitrators, one appointed by each Party within 15 days, and the two arbitrators
so appointed shall, within 15 days of their appointment, appoint a third
arbitrator who shall act as Chairman of the tribunal. If the Dispute involves
scientific or technical matters, at least 2 of the 3 arbitrators chosen shall
have educational training and/or experience sufficient to demonstrate a
reasonable level of knowledge in the field of biotechnology.
 
9.5       Procedures.
 
(a)  Prompt resolution of any Dispute is important to both Parties; and the
Parties agree that the arbitration of any Dispute shall be conducted
expeditiously. The arbitrators shall be instructed and directed to assume
management initiative and control over the arbitration process (including
scheduling of events, pre-hearing discovery and activities, and the conduct of
the hearing), in order to complete the arbitration as expeditiously as is
reasonably practical for obtaining a just resolution of the Dispute. The
arbitrators shall be directed that any arbitration shall be completed within 1
year from the filing of notice of a request for such arbitration.
 
(b)  The arbitrators shall determine what discovery shall be permitted,
consistent with the goal of limiting the cost and time which the Parties must
expend for discovery; provided that the arbitrators shall permit such discovery
as they deem necessary to permit an equitable resolution of the Dispute.
 
(c)  In arriving at decisions, the arbitrators shall apply the terms and
conditions of this Agreement in accordance with the rules of law governing it in
accordance with Section 10.4. The arbitrators are empowered to render the
following awards in accordance with any provision of this Agreement: (i)
enjoining a Party from performing any act prohibited, or compelling a Party to
perform any act required, by the terms of this Agreement or any related
agreement, and (ii) ordering such other legal or equitable relief, including any
provisional legal or equitable relief, or specifying such procedures as the
arbitrator deems appropriate, to resolve any Dispute submitted for arbitration.
Any monetary award made and shall be payable in U.S. Dollars free of any tax or
any deduction. The arbitrators shall issue to both Parties a written explanation
in English of the reasons for the award and a full statement of the facts as
found and the rules of law applied in reaching the decision. An award rendered
in connection with an arbitration pursuant to this Article shall be the sole,
exclusive, final and binding remedy between the Parties regarding the Dispute
and any counterclaims made, and judgment upon any award may be entered and
enforced in any court of competent jurisdiction.
 
13

--------------------------------------------------------------------------------


 
9.6       Expenses. The award rendered by the arbitrators shall include the
costs of arbitration, arbitrator fees, reasonable attorneys’ fees and reasonable
costs for expert and other witnesses.
 
9.7       Confidentiality of Proceedings. The arbitration proceedings shall not
be made public without the joint consent of the Parties, and each Party shall
maintain the confidentiality of such proceedings and decision unless otherwise
required by law or permitted in writing by the other Party.
 
ARTICLE X.
MISCELLANEOUS PROVISIONS


10.1     Indemnification Procedures. In the event either Party seeks
indemnification under any provision for indemnification afforded by this
Agreement, the following procedures shall be followed:
 
(a)  Notice of Claim. The Party seeking indemnification (the “Indemnitee”) shall
give the other Party (the “Indemnifying Party”) prompt notice of any losses or
of the discovery of facts upon which a request for indemnification may be made.
The Indemnifying Party shall not be liable for any losses that it can show
resulted from any delay in providing such notice. The notice must contain a
description of the claim and the nature and amount of the loss (to the extent
known), and shall include copies of all papers and official documents received
in respect of any losses.
 
(b)  Control of Defense. At its option, the Indemnifying Party may assume the
defense of any third party claim by giving written notice to the Indemnitee
within thirty (30) days of the Indemnitee’s notice. The assumption of the
defense of a third party claim by the Indemnifying Party shall not be construed
as an acknowledgment that the Indemnifying Party is liable to the Indemnitee.
Upon assuming the defense of a third party claim, the Indemnifying Party shall
have the right to choose legal counsel and direct and control the defense in its
sole discretion. In the event that it is ultimately determined that the
Indemnifying Party is not obligated to indemnify the Indemnitee from the claim,
the Indemnitee shall reimburse the Indemnifying Party for all costs and expenses
incurred.
 
(c)  Right to Participate in Defense. The Indemnitee shall be entitled to
participate in, but not control, the defense of a third party claim and to
employ counsel of its choice for such purpose; provided, however, that such
participation shall be at the Indemnitee's own expense unless the indemnifying
Party has failed to assume the defense, in which case the Indemnitee shall
control the defense.
 
(d)  Settlement. If the Indemnifying Party has acknowledged in writing the
obligation to indemnify the Indemnitee for losses requiring only the payment of
money damages in connection with a third party claim, and that will not result
in the Indemnitee's becoming subject to injunctive or other, the Indemnifying
Party shall have the sole right to consent to the entry of any judgment, enter
into any settlement or otherwise dispose of such claim on such terms as the
Indemnifying Party deems
 
14

--------------------------------------------------------------------------------


 
appropriate in its sole discretion. With respect to all other claims or losses,
the Indemnifying Party shall have authority to consent to the entry of any
judgment, enter into any settlement or otherwise dispose of such claim or loss
provided it obtains the prior written consent of the Indemnitee (which consent
shall not be unreasonably withheld or delayed). Regardless of whether the
Indemnifying Party chooses to defend or prosecute any third party claim, no
Indemnitee shall admit any liability with respect to, or settle, compromise or
discharge, any such claim without the prior written consent of the Indemnifying
Party.
 
(e)  Cooperation of Indemnitee. Regardless of whether the Indemnifying Party
chooses to defend or prosecute any third party claim, the Indemnitee shall
cooperate in the defense or prosecution thereof and shall furnish such records,
information and testimony, provide such witnesses and attend such conferences,
discovery proceedings, hearings, trials and appeals as may be reasonably
requested. Such cooperation shall include access to and reasonable retention by
the Indemnified Party of, records and information that are reasonably relevant
to such third party claim, and making the Indemnitee’s employees and agents
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder. The Indemnifying Party shall
reimburse the Indemnitee for all its reasonable out-of-pocket expenses in
connection therewith.
 
(f)  Reimbursement of Expenses. The verifiable costs and expenses, including
fees and disbursements of counsel, incurred by the Indemnitee in connection with
any claim shall be reimbursed quarterly by the Indemnifying Party, without
prejudice to the Indemnifying Party's right to contest its indemnification
obligations, and such reimbursements shall be subject to refund in the event the
Indemnifying Party is ultimately held not to be obligated to indemnify the
Indemnitee.
 
10.2     Assignment. This Agreement may not be assigned by either Party without
the prior written consent of the other, except that BTC may assign this
Agreement to a party which acquires (whether by merger, sale of assets or
otherwise) all or substantially all of that portion of BTC’s business to which
this Agreement pertains.
 
10.3     Entire Agreement. This Agreement constitutes the entire Agreement
between the Parties with respect to the subject matter hereof, and supersedes
all previous agreements, whether written or oral. This Agreement may not be
modified orally, but only by an instrument in writing signed by both Parties.
 
10.4     Choice of Law. The validity, performance, construction and effect of
the Agreement shall be governed by the substantive laws of the state of New York
without reference to conflicts of laws provisions.
 
10.5     Severability. If any provision of this Agreement is declared invalid or
unenforceable by an arbitrator pursuant to Section 9.5 (or by a court whose
decision is final and binding pursuant to subsection 9.1) that provision shall
be deemed fully severable. The remaining provisions of this Agreement shall
remain in full force and effect and will be construed as if the invalid or
unenforceable provision had been deleted.
 
15

--------------------------------------------------------------------------------


 
10.6     Notices. Any notice or report required or permitted to be given shall
be in writing and delivered personally, sent by facsimile (and promptly
confirmed by personal delivery, registered or certified mail or overnight
courier as provided herein), sent by nationally-recognized overnight courier, or
sent by registered or certified mail, postage prepaid, return receipt requested.
Such notices and reports shall be sent to the following addresses and persons
(or such other address or person as a Party may provide by a communication
complying with this section), and shall be effective upon personal delivery or 5
days after dispatch by mail or courier, whichever is applicable:
 
If to BTC,


BioSpecifics Technologies Corp.
35 Wilbur Street
Lynbrook, New York 11563
Tel: (516) 593 7000
Fax: (516) 593-7039
Attn: President


with a copy to:


Carl A. Valenstein
Thelen Reid & Priest LLP
701 8th Street NW
Washington, DC 20001
Tel: (202) 508 4195
Fax: (202) 654-1836


If to the Research Foundation,  
 
Office of Technology Licensing and Industry Relations
N5002 Melville
Memorial Library
Stony Brook, New York
11794-3369
Tel: (631) 632-9009
Fax: (631) 632-1505
Attn: Director


10.7     Waiver. The delay or failure of any Party to require performance of any
provision in any one instance shall not be deemed a waiver and shall not affect
the right to enforce the provision later or in any other instance. The
observance of any term or condition may be waived, either generally or in a
particular instance by the Party entitled to enforce such term or condition, but
shall only be effective if in writing and signed by such Party.
 
10.8     Force Majeure. If either Party shall be delayed, interrupted in or
prevented from the performance of any obligation hereunder (other than an
obligation to
 
16

--------------------------------------------------------------------------------


 
make a payment) by reason of force majeure, including an act of God, fire,
flood, earthquake, war (declared or undeclared), acts of terrorism, public
disaster, strike or labor unrest, governmental act, rule or regulation, or any
other cause beyond such Party’s control, such Party shall not be liable to the
other therefore and the time for performance of such obligation shall be
extended for a period equal to the duration of the contingency which occasioned
the delay, interruption or prevention. The Party invoking such force majeure
rights must notify the other Party within a period of 15 days from the first and
last day of the force majeure unless it renders such notification impossible, in
which case, notification shall be made as soon as possible. If the resulting
delay exceeds 4 months, both Parties shall consult in good faith to determine an
appropriate course of action.
 
10.9     Independent Contractors. It is expressly agreed that the Parties shall
be independent contractors and that the relationship shall not constitute a
partnership or agency of any kind. Neither Party may bind the other or make
statements on behalf of the other without prior written consent.
 
10.10    Publicity. Neither Party shall use the name of the other Party in any
publicity release without the prior written permission of the other, which shall
not be unreasonably withheld. Except as required by law, neither Party shall
publicly disclose the terms and conditions of the Agreement without the prior
written consent of the other Party.
 
10.11    Headings. The captions used in this Agreement are inserted for
convenience of reference only and shall not be construed to create obligations,
benefits or limitations.
 
10.12    Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute an original and all of which taken together shall
constitute one and the same instrument.
 
[Signature Page Follows]
 
17

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have executed this Agreement on the dates set
forth below.
 
 
BIOSPECIFICS TECHNOLOGIES CORP.
 
THE RESEARCH FOUNDATION OF THE STATE UNIVERSITY NEW YORK AT STONY BROOK
                   
By:
/s/ Thomas L. Wegman
 
By:
/s/ Donna L. Tumminello
Name:
Thomas L. Wegman
 
Name:
Donna L. Tumminello
Title:
President
 
Title:
Assistant Director of Business Development
Date:
November 21, 2006
 
Date:
November 21, 2006

 
 
 
 
 
Signature Page to Dupuytren’s License Agreement